Attachment to Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered. 
3.   The examiner of this application has been changed. The examiner of record in now Examiner Khatol Shahnan-Shah. 

 Applicants’ Amendments and Status of Claims
4.	Acknowledgment is made Applicants’ amendment filed 1/22/2021. Claims 1-25 have been canceled. New claims 26-30 have been entered. Claims 26-30 are under consideration.

Objection Moot
5. 	The objection to claim 1 made in paragraph 7 of the Office Action mailed 10/22/2020 is moot in view of cancelation of said claim.

Rejection(s) Moot
Rejection(s) under 35 U.S.C § 112(a) 
6.     Rejection of claims 1, 4, 6 and 7 under 35 U.S.C. § 112(a)  New Matter rejection made in paragraph 14, mailed 10/22/2020 is moot in view of cancelation of said claims. 
7.     Rejection of claims 1, 4, 6 and 7 under 35 U.S.C. § 112(a)  Written Description  rejection made in paragraph 15, mailed 10/22/2020 is moot in view of cancelation of said claims.
EXAMINER’S AMENDMENT
8.     Authorization for this examiner’s amendment was given in an interview with Quan L. Nguyen Reg# 46957 on 9/24/2021. 
Please amend claim 26 as following:
      Claim 26 currently amended. A method of treating a candidiasis infection associated with a Candida fungus in a human or animal in need thereof, said method comprising and administering an effective amount of Koq1 aggregate to a human or animal in need thereof.

Allowable Subject Matter
9.     Claims 26-30 are allowed. The claims renumbered 1-5 respectively. 
The following is an examiner’s statement of reasons for allowance: 
      The claims are free of prior art.    The claims are drawn to: A method of treating a candidiasis infection associated with a Candida fungus in a human or animal in need thereof, said method comprising activating Koq1 aggregate formation in the Candida fungus, wherein the Kog1 aggregate formation inhibits growth of the Candida fungus and administering an effective amount of Koq1 aggregate to a human or animal in need thereof. 
      The closest prior art   Shirazi et al. (PLOS ONE 9: e108635, pages 1-9, 2014, of record) Cheng et al. (Science 345: pages 1-18, 2014, of record)  and Bastidas et al. (The Enzymes 27: 199-227, Chapter 11, 2010)  fail to anticipate or make the claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        October 20, 2021

/JANA A HINES/Primary Examiner, Art Unit 1645